PER CURIAM.
Howard appeals the lower court’s summary denial of his motion for post-conviction relief filed pursuant to Florida Rules of Criminal Procedure 3.850. In his motion, Howard alleges first, that his sentence was imposed in violation of a plea agreement which had previously been accepted by the trial court, thus rendering his guilty plea involuntary; and second, that the assistant public defender, who was standing-in at sentencing for Howard’s absent counsel, rendered ineffective assistance in failing to object to the allegedly improper sentence. We find these allegations legally sufficient. See, Rice v. State, 400 So.2d 461 (Fla. 5th DCA 1980); Knight v. State, 394 So.2d 997 (Fla.1981).
Accordingly, the lower court was required to attach those portions of the files and records which conclusively show that Howard is entitled to no relief, or to hold an evidentiary hearing on the motion. Fla.R. Crim.P. 3.850. The court having failed to do so, this case is REVERSED and REMANDED for proceedings consistent with the rule and this opinion.
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.